Citation Nr: 0919375	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-16 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder 
(claimed as breathing problems), to include as secondary to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  This case has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 
U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently-shown lung disorder is not related to 
his period of service, to include any exposure to asbestos.


CONCLUSION OF LAW

Service connection for a lung disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a July 
2007 letter.  Following the letter, the May 2008 statement of 
the case was issued, which provided the Veteran an additional 
60 days to submit more evidence.  The Veteran was also 
informed of the law and regulations governing the assignment 
of disability ratings and effective dates in the July 2007 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

Further, the Veteran underwent a VA examination in July 1989, 
that addressed the cause of his respiratory disorder.  In 
this regard, the Board notes that, more recently, the Veteran 
was scheduled for a VA respiratory examination in August 
2007.  However, the record reflects that the Veteran 
cancelled that examination.  In his October 2007 Notice of 
Disagreement, the Veteran explained that he had to cancel the 
August 2007 VA examination because his wife was ill and had 
passed away, and requested that an examination be 
rescheduled.  While the Board finds that the Veteran has 
shown good cause for failing to report to the August 2007 VA 
examination, a Remand to accord him an opportunity to undergo 
a current VA examination that specifically addresses the 
etiology of his currently-shown lung disorder is not 
necessary.  As will be discussed in the following decision, 
the service treatment records are negative for complaints or 
findings of a lung condition.  Although post-service medical 
records reflect findings of chronic interstitial disease and 
chronic obstructive pulmonary disease (COPD), characterized 
as emphysema and chronic bronchitis, they do not indicate a 
link between the Veteran's active military duty, including 
asbestos exposure, and these conditions, with the July 1989 
VA examiner attributing the emphysema to a history of heavy 
smoking.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims. VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Here, the Veteran is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Analysis

The Veteran essentially contends that he was exposed to 
asbestos during his time in the Navy.  His records indicate 
that he was a Boatswain's Mate in the Navy.  Asbestos 
exposure was conceded in the September 2007 RO decision.  

The service treatment records are absent for complaints or 
findings of a lung condition, with the November 1956 
separation examination indicating normal chest and lungs.  X-
rays performed in December 1952, August 1955, and August 1956 
all  revealed negative findings.

The earliest evidence of record describing a lung condition 
is the report of a July 1989 VA examination which reflects 
that the Veteran developed coughing and shortness of breath 
in 1972, and was reportedly diagnosed with emphysema by a 
private physician .  It was noted that he was a "fairly 
heavy" cigarette smoker until 1972, and that he subsequently 
switched to cigars.  

Physical examination and pulmonary function tests revealed 
obstructive airway disease (also called chronic obstructive 
pulmonary disease or COPD), which was characterized as 
emphysema and chronic bronchitis.  Additionally, 
X-rays revealed chronic interstitial disease; however no 
acute infiltrates were found.  The examiner concluded that 
the Veteran's emphysema was mainly "from his heavy smoking 
for years in the past."  

VA outpatient treatment records developed between 2004 and 
2007 reflect the Veteran's treatment for COPD.  A March 2006 
radiographic report reflects pulmonary overexpansion 
consistent with emphysema, radiolucency in the right lung, 
and minor coarse lung markings; however, no acute disease was 
found.  The impression was emphysema changes.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a lung 
disorder has not been established.  There is no doubt, and 
the Board concedes, that given his military occupation as a 
Boatswain's Mate, the Veteran was likely exposed to asbestos.  
Despite this in-service exposure, however, the service 
treatment records are negative for complaints or findings of 
a lung condition.  Although post-service medical records 
reflect findings of COPD (emphysema and chronic bronchitis), 
there is no indication that this condition is etiologically 
related to the Veteran's active military service, including 
asbestos exposure.  To the contrary, the July 1989 VA 
examination specifically attributed the Veteran's emphysema 
to his long history of smoking.  The Board does note the 
X-ray findings of chronic interstitial disease at the July 
1989 VA examination; however, there was no suggestion that 
the condition was related to asbestos exposure during 
service.  

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  In the instant case, however, the evidence of record 
does not demonstrate that the Veteran, who is competent to 
comment on his post-service symptoms, has the requisite 
expertise to render a medical diagnosis or to comment on a 
question of medical causation or aggravation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Veteran, as a 
lay person, lacks the requisite medical knowledge and 
expertise sufficient to proffer expert medical opinion.

Therefore, it is found that the preponderance of the evidence 
is against the Veteran's claim for entitlement to service 
connection for a lung disorder.


ORDER

Entitlement to service connection for a lung disorder, to 
include as secondary to asbestos exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


